


110 HR 1707 IH: To suspend the authority for the Western Hemisphere

U.S. House of Representatives
2007-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1707
		IN THE HOUSE OF REPRESENTATIVES
		
			March 27, 2007
			Mr. McGovern (for
			 himself, Mr. Platts,
			 Mr. Honda,
			 Mr. LaHood,
			 Mr. Gutierrez,
			 Mr. Paul, Mr. Serrano, Mr.
			 Petri, Mr. Hinchey,
			 Mr. Walsh of New York,
			 Mr. Levin,
			 Mrs. Biggert,
			 Mr. Cohen,
			 Ms. Moore of Wisconsin,
			 Mr. McDermott,
			 Mr. Holt, Mrs. Capps, Mr.
			 Meehan, Mr. Kind,
			 Mr. Grijalva,
			 Mr. Doyle,
			 Ms. Schakowsky,
			 Mr. Cummings,
			 Mr. Rush, Mr. Kildee, Mr.
			 DeFazio, Mr. Farr,
			 Ms. Matsui,
			 Mr. Kucinich,
			 Mr. Van Hollen,
			 Mr. Price of North Carolina,
			 Mr. George Miller of California,
			 Mr. Wynn, Mrs. Maloney of New York,
			 Mr. Yarmuth,
			 Mr. Capuano,
			 Ms. Woolsey,
			 Mr. Blumenauer,
			 Mr. Israel,
			 Mr. Baird,
			 Mr. Fattah,
			 Ms. Baldwin,
			 Mr. Higgins,
			 Mr. Conyers,
			 Ms. Eshoo,
			 Mr. McNulty,
			 Ms. Watson,
			 Ms. Zoe Lofgren of California,
			 Mr. Oberstar,
			 Mr. Moore of Kansas,
			 Mr. Waxman,
			 Ms. Kaptur,
			 Mr. Delahunt,
			 Ms. Carson,
			 Ms. Linda T. Sánchez of California,
			 Mr. Crowley,
			 Ms. DeLauro,
			 Mr. Lewis of Georgia,
			 Mr. Doggett,
			 Mr. Carnahan,
			 Mr. Payne,
			 Mr. Lynch,
			 Mr. Stark,
			 Mr. Larson of Connecticut,
			 Mr. Pascrell,
			 Mr. Clay, Ms. Waters, Mr.
			 Olver, Mr. Ackerman,
			 Mr. Udall of New Mexico,
			 Mr. Altmire, and
			 Mr. Wexler) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To suspend the authority for the Western Hemisphere
		  Institute for Security Cooperation (the successor institution to the United
		  States Army School of the Americas) in the Department of Defense, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the Latin
			 America Military Training Review Act of 2007.
		2.Suspension of
			 authority for Western Hemisphere Institute for Security Cooperation
			(a)Suspension of
			 instituteThe Secretary of the Army shall suspend the operation
			 of the Western Hemisphere Institute for Security Cooperation until the
			 submission of the report under section 4(e).
			(b)Suspension of
			 authorityThe authority of the Secretary of Defense to operate an
			 education and training facility under section 2166 of title 10, United States
			 Code, is suspended until the submission of the report under section 4(e).
			(c)Limitation on
			 establishment of new education and training facilityNo training
			 or education facility may be established in the Department of Defense for Latin
			 American military personnel (as a successor to the United States Army School of
			 the Americas, the Western Hemisphere Institute for Security Cooperation, or
			 otherwise) until the submission of the report under section 4(e).
			3.Joint
			 congressional task force
			(a)EstablishmentThere
			 is established a joint congressional task force to conduct an assessment of the
			 kind of education and training that is appropriate for the Department of
			 Defense to provide to military personnel of Latin American nations.
			(b)CompositionThe
			 task force shall be composed of eight Members of Congress, of whom two each
			 shall be designated by the Speaker of the House of Representatives, the
			 minority leader of the House of Representatives, the majority leader of the
			 Senate, and the minority leader of the Senate.
			(c)ReportNot
			 later than 180 days after the date of the enactment of this Act, the task force
			 shall submit to Congress a report on the assessment conducted under subsection
			 (a). The report shall include—
				(1)a
			 critical assessment of courses, curriculum, and procedures appropriate for
			 education and training of military personnel of Latin American nations;
			 and
				(2)an evaluation of
			 the effect of such education and training on the performance of Latin American
			 military personnel in the areas of human rights and adherence to democratic
			 principles and the rule of law.
				(d)DefinitionIn
			 this section, the term Member includes a Delegate to, or Resident
			 Commissioner in, Congress.
			4.Commission to
			 investigate human rights abuses at the United States Army School of the
			 Americas
			(a)EstablishmentThere is established a commission to
			 investigate the activities of the United States Army School of the Americas and
			 its successor institution, the Western Hemisphere Institute for Security
			 Cooperation.
			(b)Membership
				(1)AppointmentThe commission shall be composed of eight
			 members, of whom two each shall be appointed by the Speaker of the House of
			 Representatives, the minority leader of the House of Representatives, the
			 majority leader of the Senate, and the minority leader of the Senate.
				(2)QualificationsMembers
			 of the commission shall be selected from among individuals with knowledge and
			 experience in foreign military training and international human rights who are
			 not officers or employees of the Federal Government.
				(3)Deadline for
			 appointmentThe members of the commission shall be appointed not
			 later than 60 days after the date of the enactment of this Act.
				(4)VacanciesAny vacancy of the commission shall not
			 affect the powers of the commission and shall be filled in the manner in which
			 the original appointment was made.
				(5)Chairperson;
			 vice chairpersonThe Chairperson and Vice Chairperson of the
			 commission shall be elected by the members.
				(6)CompensationMembers
			 of the commission shall serve without pay.
				(7)Travel
			 expensesEach member of the
			 commission shall receive travel expenses, including per diem in lieu of
			 subsistence, in accordance with applicable provisions under subchapter I of
			 chapter 57 of title 5, United States Code.
				(c)Powers
				(1)Hearings and
			 sessionsThe commission may,
			 for the purpose of carrying out this section, hold hearings, sit and act at
			 times and places, take testimony, and receive evidence as the commission
			 considers appropriate.
				(2)Information from
			 federal agenciesThe
			 commission may secure directly from any Federal department or agency such
			 information as the commission considers necessary to carry out the provisions
			 of this section. Upon request of the Chairperson of the commission, the head of
			 such department or agency shall furnish such information to the
			 commission.
				(d)InvestigationNot
			 later than two years after the date on which all members of the commission have
			 been appointed, the commission shall complete an investigation into the
			 activities of the United States Army School of the Americas and its successor
			 institution, the Western Hemisphere Institute for Security Cooperation. The
			 investigation shall—
				(1)identify those
			 individuals responsible for drafting or approving manuals for use at either
			 such institution advocating tactics that violate international law or the laws
			 of the United States;
				(2)determine how such
			 manuals were used in training conducted by either such institution;
				(3)determine the
			 effect of such training; and
				(4)identify those
			 individuals responsible for teaching such tactics.
				(e)ReportNot
			 later than 30 days after the completion of the investigation under subsection
			 (d), the commission shall submit to Congress and the Secretary of Defense a
			 report containing the results of the investigation and recommendations for
			 actions in response to any violations of human rights to which training at the
			 United States Army School of the Americas or its successor institution, the
			 Western Hemisphere Institute for Security Cooperation, contributed.
			(f)TerminationThe
			 commission shall terminate 30 days after the date of the submission of the
			 report under subsection (e).
			
